260 F.2d 469
QUALITY EGG PRODUCTS, Inc., and Seymour M. Levin, Appellants,v.UNITED STATES of America, Appellee.
No. 13521.
United States Court of Appeals Sixth Circuit.
October 21, 1958.

Gertler & Frank, Miami Beach, Fla., for appellants.
Fred Elledge, Jr., and Andrew M. Gant, Jr., U. S. Attys., Nashville, Tenn., for appellee.
Before ALLEN, Chief Judge, MILLER, Circuit Judge, and THORNTON, District Judge.
PER CURIAM.


1
The United States by Criminal Information charged appellants with unlawfully introducing into interstate commerce a number of cans containing frozen whole eggs which were adulterated within the meaning of 21 U.S.C.A. § 342 (a) (3), in violation of the provisions of 21 U.S.C.A. §§ 331 and 333. Following a trial before the District Judge, a trial by jury having been waived, the appellants were found guilty. Appellant Levin received a fine of $750.


2
Whether the eggs were adulterated within the meaning of the statute was a factual issue, depending to a large extent upon conclusions to be drawn from the conditions under which they were transported and the condition of the eggs upon their arrival at their destination, about which there was some dispute. Appellants contend that the evidence did not prove beyond a reasonable doubt this factual issue decided against them.


3
Viewing the evidence with inferences reasonably and justifiably to be drawn therefrom, most favorable to the Government, we are of the opinion that the finding of the District Judge is supported by substantial and competent evidence. Battjes v. United States, 6 Cir., 172 F.2d 1, 4-5 and, accordingly,


4
It is ordered that the judgment be affirmed.